          Case 5:20-cv-02155-LHK Document 76 Filed 06/04/20 Page 1 of 7




 1   Christian Levis (pro hac vice)
     Henry Kusjanovic (pro hac vice)
 2   Amanda Fiorilla (pro hac vice)
     LOWEY DANNENBERG, P.C.
 3
     44 South Broadway, Suite 1100
 4   White Plains, NY 10601
     Telephone: (914) 997-0500
 5   Facsimile: (914) 997-0035
     Email: clevis@lowey.com
 6           hkusjanovic@lowey.com
             afiorilla@lowey.com
 7

 8   Anthony M. Christina (pro hac vice)
     LOWEY DANNENBERG, P.C.
 9   One Tower Bridge
     100 Front Street, Suite 520
10   West Conshohocken, Pennsylvania 19428
11   Telephone: (215) 399-4770
     Facsimile: (914) 997-0035
12   Email: achristina@lowey.com

13
     Attorneys for Plaintiff Lishomwa Henry
14

15                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
16

17
      IN RE: ZOOM VIDEO COMMUNICATIONS,
18    INC. PRIVACY LITIGATION                  Master File No. 5:20-cv-02155-LHK

19                                             LOWEY DANNENBERG’S
                                               APPLICATION FOR
20    This Document Relates To:                APPOINTMENT AS INTERIM
                                               CLASS COUNSEL
21    All Actions

22

23

24

25

26

27

28
            Case 5:20-cv-02155-LHK Document 76 Filed 06/04/20 Page 2 of 7




1                                                    INTRODUCTION

2            The successful prosecution of this case will require 3 things: (1) experience handling the novel

3    and complex issues presented by privacy class actions; (2) knowledge of the relevant technology

4    underlying Zoom’s videoconferencing platform; and (3) the resources necessary to deliver

5    exceptional results for the class. A leader of the class action bar for more than 50 years, 1 Lowey

6    Dannenberg, P.C. (“Lowey”) satisfies each of these requirements. Lowey’s mastery of the relevant

7    law is demonstrated by its recent success in one of the largest privacy cases in the country, In re

8    Google Assistant Privacy Litigation, Case No. 5:19-cv-04286 (N.D. Cal.), where the firm defeated
9    Google’s motion to dismiss claims arising from the unlawful recording of tens of millions of users.
10   Lowey is also a leader in data breach litigation—relevant to this case given Zoom Video
11   Communications, Inc.’s (“Zoom”) egregious security lapses 2—and represents both financial
12   intuitions and consumers in some of the most prominent cases filed this year. 3

13           Lowey’s success with the relevant legal issues is a product of its unmatched technical

14   expertise. The firm’s data breach and privacy group is led by Christian Levis, a computer programmer

15   with years of experience developing mobile applications, including back-end systems on the same

16   Amazon’s AWS platform used by Zoom.4 Leveraging this hands-on experience, Lowey will be able

17   to better (and more efficiently) litigate this case on behalf of the class. These efforts will be supported

18   by the same resources that have allowed Lowey to efficiently recover billions of dollars on behalf of

19   its clients, including the firm’s cutting-edge, in-house e-discovery infrastructure. See Part I.D., below.

20           Lowey has an established track record of success leading complex, multi-defendant cases

21   many times larger than this one. For example, Lowey recovered in excess of $300 million as sole lead

22   counsel in Laydon v. Mizuho Bank, Case No. 1:12-cv-03419 (GBD) (S.D.N.Y.), a massive antitrust

23

24
     1
       An abbreviated copy of the firm’s resume is attached as Exhibit A. For additional information, please see lowey.com.
     2
       See Henry v. Zoom Comms., Inc., Case No. 5:20-cv-02691 (N.D. Cal) (“Complaint”) ¶¶ 29-46, 54-61, ECF No. 1.
     3
       See, e.g., In re Wawa, Inc. Data Security Litigation, Case No. 2:19-cv-06019 (E.D. Pa.) (data breach estimated to have
25   impacted more than 30 million customers across 850 locations); Cohen v. Northeast Radiology, P.C. et al, Case No.
     7:20-cv-01202 (S.D.N.Y.) (medical imaging data breach involving 1.2 million patient records).
26   4
       See Most of Zoom Runs on AWS, Not Oracle – Says AWS, DATA CENTER DYNAMICS (Apr. 30, 2020)
     https://www.datacenterdynamics.com/en/news/most-zoom-runs-aws-not-oracle-says-aws/ (noting that Zoom “has
27   moved a large quantity of real-time video-conferencing traffic to AWS since the pandemic struck.”).

28               LOWEY DANNENBERG’S APPLICATION FOR APPOINTMENT AS INTERIM CLASS COUNSEL
                                                   1
              Case 5:20-cv-02155-LHK Document 76 Filed 06/04/20 Page 3 of 7




1    class action against 44 multi-national banks that allegedly manipulated the Yen LIBOR and Euroyen

2    TIBOR benchmark interest rates. The firm is well-equipped to handle this litigation.

3                For these reasons and those discussed below, this Court should grant Lowey Dannenberg,

4    P.C.’s Application for Appointment as Interim Class Counsel under Federal Rule of Civil Procedure

5    23(g).

6                                                  LEGAL ARGUMENT

7           I.      Appointing Lowey as Interim Class Counsel is in the Best Interest of the Class

8                   A. Rule 23(g)(1)(i): identification and investigation of potential claims in this action
9              Beginning in March 2020, reports emerged that Zoom’s video communications platform
10   transmitted user data to third parties without users’ consent. 5 Researchers soon discovered significant
11   security flaws in Zoom’s platform and disclosed that information to the public. Lowey’s significant

12   experience in privacy and data breach litigation, along with its unique technological expertise, allowed

13   it to analyze this information and properly identify the appropriate claims against Zoom. This includes

14   claims related to a data breach involving Zoom’s systems, encryption issues, and other vulnerabilities,

15   which were overlooked by a majority of plaintiffs, including those that rushed to file. 6

16                  B. Rule 23(g)(1)(ii): experience handling the types of claims asserted in this action

17               For over five decades, Lowey Dannenberg, P.C. has successfully prosecuted complex cases

18   against some of the largest corporations in the world and achieved substantial recoveries on behalf of

19   consumers; Fortune 100 companies (e.g., Aetna, Cigna, Verizon); the nation’s largest pension funds

20   (e.g., CalSTRS); sophisticated institutional investors (e.g., Federated Investors); and state agencies

21   and officials (e.g., Pennsylvania Treasurer Joseph Torsella). Courts routinely recognize this

22   experience in appointing Lowey as lead or co-lead counsel in complex class action cases. See, e.g., In

23   re GSE Bonds Antitrust Litigation, Case No. 1:19-cv-1704 (S.D.N.Y.) (“GSE Bonds”), ECF No. 159

24   (“Scott/Lowey [is] best suited to represent the interests of the class.”); In re London Silver Fixing Ltd.

25

26   5
      A detailed recitation of the facts is available in Plaintiffs’ Complaint. See Plaintiff Henry’s Complaint para. 14-18.
     6
      To date, no firm has alleged any proprietary research or information regarding Zoom’s platform that would make it
27   better suited as interim class counsel.

28                 LOWEY DANNENBERG’S APPLICATION FOR APPOINTMENT AS INTERIM CLASS COUNSEL
                                                     2
            Case 5:20-cv-02155-LHK Document 76 Filed 06/04/20 Page 4 of 7




1    Antitrust Litig., Case No. 14-md-2573 (VEC) (S.D.N.Y.), ECF No. 17 (appointing Lowey co-lead

2    counsel because, inter alia, “the Lowey [] complaint reveals a particularly outstanding effort.”).

3            Building on this experience, Lowey has become a leader in the privacy and data breach fields.

4    Lowey’s efforts have been led by Christian Levis, a partner in Lowey’s White Plains, NY office. Mr.

5    Levis has significant technical experience, including with front-end and back-end software

6    development on the same AWS cloud platform utilized by Zoom. Courts have recognized Mr. Levis’s

7    technical abilities in appointing Lowey as lead or co-lead counsel. For example, in In re Apple

8    Processor Litigation, Case No. 5:18-cv-0147 (EJD) (N.D. Cal.), Judge Davila praised the complaint’s
9    “detailed investigation and analysis of the design, manufacture, and operation of the Apple CPUs,” a
10   product of Lowey’s superior technical knowledge.
11           These unique technical abilities are particularly relevant in this litigation as many of the issues
12   arising from flaws in Zoom’s cloud-based software, including how to efficiently target discovery and
13   interact with experts, will require an understanding of similar concepts. Significantly, Mr. Levis has
14   demonstrated an ability to leverage these skills to obtain substantial results on behalf of class members
15   in several complex data privacy cases. For example, in In re Google Assistant Privacy Litigation,
16   Lowey successfully defeated Google’s motion to dismiss several claims arising from the unauthorized
17   recording of consumers through Google’s digital assistant. These claims presented similar legal and
18   technical issues as those involved here.

19           In addition to technical skills, Mr. Levis also has extensive experience successfully litigating

20   complex class action cases, including:

21      •    GSE Bonds, Case No. 1:19-cv-1704 (S.D.N.Y), Lowey serves as co-lead counsel in this class
             action before Judge Rakoff against 16 of the world’s largest banks that allegedly conspired to
22           fix the prices of debt securities issued by government sponsored entities (e.g., Fannie Mae and
             Freddie Mac) for almost a decade. The court has granted preliminary approval to more than
23           $386 million in settlements in this action.
24
        •    Laydon v. Mizuho Bank, Ltd., Case No. 1:12-cv-03419 (GBD) (S.D.N.Y.), Lowey is sole lead
25           counsel of this class action alleging that a group of 44 banks and brokers conspired to
             manipulate Yen LIBOR and the Euroyen TIBOR benchmark interest rates. The court has
26           granted final approval to $307 million in settlements.
27

28             LOWEY DANNENBERG’S APPLICATION FOR APPOINTMENT AS INTERIM CLASS COUNSEL
                                                 3
             Case 5:20-cv-02155-LHK Document 76 Filed 06/04/20 Page 5 of 7




         •    Sullivan v. Barclays plc, Case No. 1:13-cv-02811 (PKC) (S.D.N.Y.), Lowey serves as co-lead
1
              counsel representing CalSTRS in this class action against 12 banks and brokers for the alleged
2             manipulation of the Euro Interbank Offered Rate (“Euribor”). Settlements approved to date
              have recovered $491.5 million on behalf of Euribor-based derivatives investors.
3
              Based on the experience and results described above, Lowey is uniquely positioned to best
4
     represent the interests of the proposed class and to lead the successful prosecution of this case.
5
                  C. Rule 23(g)(1)(A)(iii): knowledge of the law involved this action
6
              Digital privacy and data breach cases often present unique issues that require an understanding
7
     of the technical aspects of data privacy and security regulations. Appointing Interim Class Counsel
8
     experienced in such complex class action litigation, including novel privacy claims and related issues,
9
     will be necessary to ensure the best results for the class. Lowey meets this criteria, having recently
10
     briefed the same issues of law arising in this action in In re Google Assistant Privacy Litigation, Case
11
     No. 5:19-cv-04286 (N.D. Cal.) and Lopez v. Apple, Inc. 19-cv-04577 (N.D. Cal.), two similar actions
12
     alleging that Google and Apple violated tens-of-millions of users privacy rights by unlawfully
13
     recording them without consent through virtual assistant software. Lowey’s success in In re Google
14
     Assistant Privacy Litigation is extremely relevant as this case presents similar issues regarding
15
     Zoom’s unlawful collection and use of consumers’ data.
16
                  D. Rule 23(g)(1)(A)(iv): resources committed to representing the Class
17
              Lowey has a long history of successfully prosecuting some of the largest, most complex,
18
     multi-national class actions against corporate defendants, including banks and pharmaceutical
19
     companies, with near-limitless resources. Its team of over forty-five talented attorneys are more than
20
     capable of handling the prosecution of this single-defendant action. Lowey is also uniquely able to
21
     dedicate substantial technological resources to the prosecution of this case. Unlike many other firms,
22
     Lowey maintains the ability to conduct end-to-end e-discovery in-house on its own servers, a
23
     capability it developed and applied in numerous complex cases that involved millions of documents. 7
24

25   7
      Lowey’s in-house e-discovery infrastructure is managed by Mr. Levis, who has extensive experience using analytics
     and technology-assisted document review in large class actions. For example, Mr. Levis was invited to present “An
26   Analytics Cookbook for Complex Cases” at a leading industry conference in 2017 after developing an analytics-based
     workflow that saved the class in Laydon an estimated $2.5 million in time and expenses.
27

28              LOWEY DANNENBERG’S APPLICATION FOR APPOINTMENT AS INTERIM CLASS COUNSEL
                                                  4
            Case 5:20-cv-02155-LHK Document 76 Filed 06/04/20 Page 6 of 7




1            Lowey has earned national recognition for its use of cutting-edge e-discovery technology to

2    save tens of thousands of hours in review time and millions in expenses in other large class actions. 8

3    Utilizing these resources, Lowey has successfully recovered hundreds of millions of dollars as sole

4    lead counsel on behalf of class members in complex class actions. These resources are especially

5    essential in privacy and data beach cases, which often involve highly technical issues and large

6    productions of documents and data. These same skills and technology will allow Lowey to efficiently

7    handle discovery and streamline the management of this case. These legal and technical

8    accomplishments, along with those other examples set forth in the attached firm resume, demonstrate
9    that Lowey is well-qualified to serve as Lead Counsel in this action.
10                E. Rule 23(g)(1)(B) discretionary factors also favor appointing Lowey as Interim
                     Class Counsel
11
             Among other considerations relevant to Lowey’s ability to fairly and adequately represent the
12
     interests of the class, is its reputation for working cooperatively and collaboratively with other
13
     counsel, including many of the law firms involved in this action. If appointed as interim class counsel,
14
     Lowey will maintain its track record of maintaining effective relationships with other plaintiffs’
15
     counsel to produce outstanding results for the class.
16
                                                       CONCLUSION
17
             For the above reasons, this Court should enter an Order appointing Lowey Dannenberg, P.C.
18
     as Interim Class Counsel for the consolidated action under Federal Rule of Civil Procedure 23(g).
19
     Dated: June 4, 2020                                           Respectfully submitted,
20

21                                                                 By: /s/ Christian Levis
                                                                   Christian Levis (pro hac vice)
22                                                                 Henry Kusjanovic (pro hac vice)
                                                                   Amanda Fiorilla (pro hac vice)
23                                                                 LOWEY DANNENBERG, P.C.
24                                                                 44 South Broadway, Suite 1100
                                                                   White Plains, New York 10601
25                                                                 Telephone: (914) 997-0500

26
     8
      Recently, Mr. Levis applies these techniques in GSE Bonds to prioritize the review of more than 9.1 million pages of
27   documents on an extremely tight discovery schedule in advance of class certification briefing.

28              LOWEY DANNENBERG’S APPLICATION FOR APPOINTMENT AS INTERIM CLASS COUNSEL
                                                  5
     Case 5:20-cv-02155-LHK Document 76 Filed 06/04/20 Page 7 of 7




                                             Facsimile: (914) 997-0035
1                                            Email: clevis@lowey.com
2                                                   hkusjanovic@lowey.com
                                                    afiorilla@lowey.com
3
                                             Anthony M. Christina (pro hac vice)
4                                            LOWEY DANNENBERG, P.C.
                                             One Tower Bridge
5
                                             100 Front Street, Suite 520
6                                            West Conshohocken, Pennsylvania 19428
                                             Telephone: (215) 399-4770
7                                            Facsimile: (914) 997-0035
                                             Email: achristina@lowey.com
8
                                             Robert C. Schubert (SBN 62684)
9
                                             Willem F. Jonckheer (SBN 178748)
10                                           Noah M. Schubert (SBN 278696)
                                             Kathryn Y. McCauley (SBN 265803)
11                                           SCHUBERT JONCKHEER & KOLBE LLP
                                             Three Embarcadero Center, Suite 1650
12                                           San Francisco, California 94111
                                             Telephone: (415) 788-4220
13
                                             Facsimile: (415) 788-0161
14                                           Email: rschubert@sjk.law
                                                    wjonckheer@sjk.law
15                                                  nschubert@sjk.law
                                                    kmccauley@sjk.law
16

17                                           Attorneys for Plaintiff in Henry v. Zoom Video
                                             Communications, Inc., Case No. 5:20-cv-
18                                           02691-LHK

19

20

21

22

23

24

25

26

27

28      LOWEY DANNENBERG’S APPLICATION FOR APPOINTMENT AS INTERIM CLASS COUNSEL
                                          6
